The plaintiff in error, A.O. Miller, was tried and convicted in the district court of Carter county upon an information charging that he did maintain a place in the town of Wirt, Carter county, for the unlawful sale of intoxicating liquor, and in accordance with the verdict of the jury, he was on the 9th day of March, 1916, sentenced to be confined in the county jail for 30 days and to pay a fine of $50. To reverse the judgment the defendant appealed, by filing in this court on May 5, 1916, a petition in error with case-made.
Counsel for the state has filed a motion to abate the proceedings, and attached to said motion are the affidavits of A.J. Hardy, county attorney of Carter county, and J.W. Brooks deputy sheriff of said county, wherein affiants state that A.O. Miller, alias Mike Miller, whose case is now pending before this court, was shot and killed by Steve Talkington, and that they viewed his body a few hours after he was shot.
It is therefore adjudged and ordered that all proceedings in this prosecution be abated by reason of the death of the plaintiff in error, and the record is remanded to the district court of Carter county, with direction to enter its appropriate order to that effect.